     Case 1:20-cv-03232-TOR      ECF No. 23   filed 05/21/21   PageID.4124 Page 1 of 25




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JOEL MATTHEW GROVES,
                                                   NO. 1:20-CV-3232-TOR
 8                              Petitioner,
                                                   ORDER DENYING PETITIONER’S
 9           v.                                    WRIT OF HABEAS CORPUS

10    RONALD HAYNES,

11                              Respondent.
12         BEFORE THE COURT is Petitioner Joel Matthew Groves’ Petition for Writ

13   of Habeas Corpus. ECF Nos. 6, 6-1 (also ECF Nos. 1-1, 1-2, 1-3). Petitioner, a

14   prisoner at Stafford Creek Corrections Center, is proceeding pro se. Respondent is

15   represented by Assistant Attorney General Gregory K. Ziser. Respondent Ronald

16   Haynes has answered the Petition and filed relevant portions of the state court

17   record. ECF Nos. 15, 16. Petitioner filed a Traverse to Respondent’s Answer.

18   ECF No. 22. The Court has reviewed the record and files herein, and is fully

19   informed. For the reasons discussed below, Joel Matthew Groves’ Petition for

20   Writ of Habeas Corpus (ECF No. 6) is DENIED.



        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 1
     Case 1:20-cv-03232-TOR      ECF No. 23    filed 05/21/21   PageID.4125 Page 2 of 25




 1                                    BACKGROUND

 2         On November 30, 2020, Petitioner filed a Petition for Writ of Habeas

 3   Corpus in the Western District of Washington. ECF No. 1-1. The Western District

 4   then transferred the case to this District. ECF No. 4. Mr. Groves is challenging his

 5   Kittitas County Superior Court jury convictions for assault in the first degree

 6   (count 1), drive by shooting (count 2), and unlawful possession of a firearm in the

 7   first degree (count 4). ECF Nos. 16-1 at 17–30 (Ex. 2). The underlying facts and

 8   procedural history, summarized by the Washington Court of Appeals on direct

 9   appeal, are as follows:

10               In the summer of 2014, Ryan Smith and Zach Koback began
           arguing with one another over Facebook. Mr. Smith insulted Mr.
11         Koback’s mother, Cathy Sampson. At some point Mr. Smith’s friend,
           DaQwon “Dizzy” Kessay, became involved in the dispute as well.
12
                 On July 8, 2014, Mr. Koback was at the lake with his friend
13         Jordan Hanson, his mother, and his mother’s boyfriend, Mr. Groves.
           Mr. Koback told Mr. Groves about how Mr. Smith had insulted his
14         mother. Both Mr. Koback and Mr. Groves were very upset.
           Mr. Groves told Mr. Koback that he needed to “defend [his] mom’s
15         honor” and stand up for her. Report of Proceedings (RP) at 682. Mr.
           Koback decided he needed to fight Mr. Kessay.
16
                 Mr. Groves drove Mr. Koback and Mr. Hanson to Mr. Kessay’s
17         apartment so Mr. Koback could fight Mr. Kessay. Only these three
           were in the car. Mr. Groves drove his gray Mitsubishi while Mr.
18         Koback gave him directions. Mr. Groves told Mr. Koback to “try [his]
           hardest and to just-do what [he could] to defend [his] mom’s honor.”
19         RP at 685.

20               At this time, Mr. Smith, Devon Lowe, Blake Campbell, and
           Scott Adams were at Mr. Kessay’s apartment relaxing and playing


        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 2
     Case 1:20-cv-03232-TOR    ECF No. 23   filed 05/21/21   PageID.4126 Page 3 of 25




 1        video games. Mr. Kessay had just arrived home from work and was in
          the shower. Mr. Adams heard a car pull up outside, and he looked out
 2        the window and saw the Mitsubishi. He saw Mr. Koback get out of
          the passenger side door. Mr. Adams saw the driver was a bald white
 3        man in his mid-to-late 40s with stubby facial hair, but Mr. Adams did
          not recognize him. The man was fidgeting with something in his lap.
 4
                Mr. Koback, with Mr. Hanson following, walked up to Mr.
 5        Kessay’s apartment. Mr. Koback pounded on the door. He told the
          people inside the apartment to come outside. Mr. Lowe went and
 6        opened the door. He saw Mr. Koback, closed the door, and went and
          got Mr. Kessay.
 7
                Mr. Kessay retrieved a loaded handgun from a drawer. Mr.
 8        Kessay cracked the door open and began arguing with Mr. Koback
          through the crack in the door. Mr. Hanson stood silently behind Mr.
 9        Koback. Mr. Kessay did not see anything in either Mr. Koback’s or
          Mr. Hanson’s hands. Off to the side of the apartment building, Mr.
10        Kessay noticed a man inside a car who looked busy.

11              Mr. Koback noticed Mr. Kessay’s handgun and then said,
          “‘Dizzy’s got a gun.’” RP at 378. Mr. Kessay opened the door wider
12        and saw a portion of the older man, who by then was standing near the
          car passenger door. Mr. Kessay noticed the man was holding a large
13        black revolver.

14               At this point, Mr. Lowe heard an older man’s voice that he did
          not recognize say, “‘Dizzy, I got something for you.’” RP at 469. Mr.
15        Adams heard an older voice that he did not recognize say, “‘Come
          outside so I can beat your ass.’” RP at 558.
16
                 Mr. Kessay slammed the apartment door right as the man
17        holding the gun fired. Mr. Koback heard the gunshot go off behind
          him. He did not think the shot came from Mr. Hanson’s direction. Mr.
18        Hanson grabbed Mr. Koback’s sleeve and told Mr. Koback to get to
          cover. The bullet went through the door and struck the oven inside the
19        apartment. Mr. Smith, Mr. Lowe, Mr. Campbell, and Mr. Adams all
          ran into the back bedroom or the bathroom.
20




       ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 3
     Case 1:20-cv-03232-TOR    ECF No. 23    filed 05/21/21   PageID.4127 Page 4 of 25




 1               After the first shot rang out, Mr. Kessay opened the door
          slightly and, without looking outside, fired his handgun at the car. Mr.
 2        Koback dove into the back of the car, followed by Mr. Hanson. Once
          inside the car, Mr. Koback saw Mr. Groves had a revolver. Mr.
 3        Groves handed Mr. Koback the revolver and told him to put it inside
          the speaker in the back seat. Mr. Koback did.
 4
                 Mr. Groves, Mr. Koback, and Mr. Hanson drove back to Ms.
 5        Sampson’s house on Highway 97. When they arrived, Mr. Groves told
          Mr. Koback to hand him the revolver. Mr. Koback did. Ms. Sampson
 6        then arrived at the house from the lake and asked what happened. Mr.
          Groves and Mr. Koback both told her nothing happened. Mr. Groves
 7        spent the night at the house.

 8              The police arrived at Mr. Kessay’s apartment not long after the
          shooting. They noticed large dents and a bullet hole in the door, as
 9        well as used shell casings on the ground. They also found a bullet
          fragment underneath the oven.
10
                 The police identified Mr. Groves as a possible suspect and
11        issued a press release to the community the next day. Mr. Adams saw
          the pictures of Mr. Groves in the press release and was 90 to 95
12        percent sure it was the same person he saw driving the Mitsubishi.
          The police arrested Mr. Groves. When they arrested him, Mr. Groves
13        had a goatee, a very short buzz cut, sleeve tattoos, and a muscular
          build.
14
                 On July 9, Detective Tim Weed sought a telephone search
15        warrant to search a house located at 2407 N. Ellington Street, where
          he believed Mr. Groves occasionally stayed. Detective Weed believed
16        a handgun and ammunition might be there. In his affidavit to the
          court, Detective Weed stated that an eyewitness, Patrick Kennedy,
17        saw Mr. Groves shoot at Mr. Kessay’s door. Detective Weed also
          stated that another officer had attempted to contact Mr. Groves at this
18        address one month before. Detective Weed declared that this other
          officer “knocked on the door and Groves answered the door.” PRP
19        Response, Ex. C, at 4. The court authorized the police to search the
          2407 N. Ellington address for “all handguns, all ammunition, all
20        cellular phones and documents showing dominion and control over
          the residence.” PRP Response, Ex. C, at 6.


       ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 4
     Case 1:20-cv-03232-TOR    ECF No. 23    filed 05/21/21   PageID.4128 Page 5 of 25




 1
                 The police executed the search warrant on the 2407 N.
 2        Ellington house that day. Inside a room, the police found prescription
          bottles and mail with Mr. Groves’s name on them. The police also
 3        found a black bag, which contained spent bullet casings as well as
          mail addressed to Mr. Groves. The police also found a locked safe
 4        underneath a desk. One of the officers popped the lock, and inside the
          safe were two bullet holsters containing live ammunition. The police
 5        collected the spent casings from the black bag and sent them to the
          Washington State Patrol Crime Laboratory for testing. Mr. Groves
 6        never challenged the probable cause for the issuance of the search
          warrant.
 7
                  The State charged Mr. Groves with first degree assault, drive-
 8        by shooting, felony harassment, and first degree unlawful possession
          of a firearm.
 9
                 On August 11, Ms. Sampson asked an acquaintance, Brian
10        Anderson, to haul her trailer full of garbage to the dump. Mr.
          Anderson went to her house, hooked up the trailer, and was pulling
11        out of the driveway when he noticed the trash on the trailer was not
          balanced. He began to move the bags of trash around and found a gun
12        among the bags. He called the police.

13               Detective Weed drove to Ms. Sampson’s house and met with
          Mr. Anderson. Detective Weed recovered the gun from the trash and
14        identified it as a Ruger revolver with a single action, which meant the
          user needed to cock the hammer before each shot. The revolver
15        contained five live rounds and one spent cartridge. Detective Weed
          took the revolver back to the station and it was immediately sent to
16        the Washington State Patrol Crime Laboratory for testing.

17               Around mid-September, Mr. Groves requested an interview
          with a detective. Detective Cameron Clasen arranged to meet at the
18        jail with Mr. Groves and Mr. Groves’s attorney. At the beginning of
          the interview, Detective Clasen obtained permission from Mr. Groves
19        and his attorney to record the conversation. Detective Clasen then
          advised Mr. Groves of his Miranda rights, which included the phrase,
20        “Anything you say can be used against you in a court of law.” RP at




       ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 5
     Case 1:20-cv-03232-TOR    ECF No. 23   filed 05/21/21   PageID.4129 Page 6 of 25




 1        86. Mr. Groves indicated he understood his rights and agreed to speak
          to Detective Clasen.
 2
                 Mr. Groves gave Detective Clasen his version of the incident.
 3        He told Detective Clasen that he drove Mr. Koback and Mr. Hanson
          over to Mr. Kessay’s apartment in the Mitsubishi Eclipse. He stated
 4        that Mr. Koback and Mr. Hanson went to the apartment’s door while
          he remained near the driver’s side of the Eclipse. He said a shot was
 5        fired and Mr. Koback got back into the Eclipse holding a black
          revolver. He stated he then drove back to Ms. Sampson’s house with
 6        Mr. Koback.

 7               During the interview, Mr. Groves concluded that Detective
          Clasen was not interested in solving the crime, but was only
 8        interviewing Mr. Groves so he could “use it against [Mr. Groves] in
          some fashion.” RP at 97. Mr. Groves became upset and agitated. At
 9        the end of the interview, Detective Clasen asked Mr. Groves if he had
          given his statement freely, voluntarily, and without any promises. Mr.
10        Groves responded, “‘I don’t want to say anything else. I’m talking to a
          man who thinks I’m guilty. I don’t want to say anything more to
11        you.’” RP at 89.

12              Mr. Groves moved to suppress his interview with Detective
          Clasen. The trial court found that Mr. Groves made the statements
13        knowingly, voluntarily, and intelligently, and ruled they would be
          admissible at trial.
14
                 In late September, the prosecutor called the crime laboratory
15        and informed them the deoxyribonucleic acid (DNA) analysis on the
          revolver needed to be done as quickly as possible. The prosecutor
16        called the crime laboratory on a weekly basis to check its progress. An
          employee at the laboratory eventually told the prosecutor that she
17        could expedite the analysis if she had a reference sample of Mr.
          Groves’s DNA. The prosecutor stated she would attempt to get one.
18
                 Mr. Groves’s trial was set to begin November 4. The last day of
19        Mr. Groves’s speedy trial period was November 10. On October 31,
          the State moved for an order allowing it to take a sample of Mr.
20        Groves’s DNA. At the hearing, the prosecutor informed the court that
          the laboratory had not yet finished analyzing the DNA on the


       ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 6
     Case 1:20-cv-03232-TOR     ECF No. 23   filed 05/21/21   PageID.4130 Page 7 of 25




 1        revolver. The prosecutor stated the analysis would be faster if the
          crime laboratory had a sample of Mr. Groves’s DNA, as opposed to
 2        running the DNA from the revolver through the Combined DNA
          Index System (CODIS) database. The court ordered Mr. Groves to
 3        provide a DNA sample.

 4                On November 3, Mr. Groves moved in limine to exclude any
          potential DNA evidence from the revolver. He argued that he wished
 5        to seek a second opinion on any DNA evidence that might be on the
          revolver, and that allowing the State to introduce this late-produced
 6        evidence would force him to choose between a speedy trial and
          effective assistance of counsel. The trial court held a hearing on Mr.
 7        Groves’s motion. The State indicated the DNA analysis would be
          done either that day or the next day, but the crime laboratory had not
 8        started ballistics testing yet. The State asked the court to extend Mr.
          Groves’s speedy trial expiration date in order to allow the crime
 9        laboratory to finish analyzing the revolver. Mr. Groves objected. The
          trial court found that adequate grounds supported the State’s motion
10        for a continuance within the cure period and continued the trial to
          November 12 per CrR 3.3(g).
11
                On November 5, the crime laboratory completed its DNA
12        analysis. Amy Jagmin, the DNA scientist, found a DNA profile on the
          hammer of the revolver that originated from at least two people. She
13        compared the major profile to the sample from Mr. Groves’s buccal
          swab and concluded they matched. Ms. Jagmin’s report also stated:
14
                The major profile from the hammer of the revolver (QC)
15              was uploaded to and searched against the state level of
                the Combined DNA Index System (CODIS) database,
16              and no probative matches resulted. The profile will be
                searched against the national level of the CODIS
17              database at a future date. If any probative matches occur,
                an additional report will be provided.
18
          SAG Attach. B at 2.
19
               The revolver was then immediately sent to a ballistics analyst,
20        who completed ballistics testing on November 7. The ballistics analyst




       ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 7
     Case 1:20-cv-03232-TOR     ECF No. 23    filed 05/21/21   PageID.4131 Page 8 of 25




 1        concluded the bullet that was underneath Mr. Kessay’s oven in the
          apartment came from the same revolver.
 2
                  On November 7, the State provided the DNA and ballistics
 3        analyses to Mr. Groves. Mr. Groves again moved to suppress the
          DNA evidence on the basis that he needed time to have the DNA on
 4        the revolver retested. The trial court denied Mr. Groves’s motion, but
          ordered the State to give Mr. Groves “complete access” to the DNA
 5        and ballistics analysts up until the day the analysts would testify at
          trial. RP at 171. The trial court also found that the State had made
 6        diligent efforts to obtain the evidence.

 7              While awaiting trial, Mr. Groves made three telephone calls
          from jail to his new girlfriend. During the first call, he told her that,
 8        “‘Even if I had a gun nobody got hurt.’” RP at 1160. During the
          second call, he said, “‘This all happened so goddam [sic] fast, you
 9        know what I mean, it just happened fast. I’m thinking that I’m going
          (inaudible) handle a fistfight or something, you know?”“ RP at 1161.
10        During the last call, he said, “‘I could have just went ahead and let
          (inaudible) shoot Zack .... That’s what’s I should have done. I should
11        have just left the kid (inaudible) on his goddam [sic] own-let this
          happen.’” RP at 1161-62.
12
                 At trial, in addition to calling Mr. Koback, Mr. Hanson, and
13        everyone who was inside the apartment, the State produced another
          witness: Patrick Kennedy, who was friends with Mr. Koback and Mr.
14        Hanson. Mr. Kennedy was riding his bike to Mr. Kessay’s apartment
          on the night of the shooting. When he arrived at the apartment
15        building, he saw Mr. Koback banging on Mr. Kessay’s door and
          yelling. He saw Mr. Hanson standing just off Mr. Koback, to the side
16        of the door.

17               Mr. Kennedy testified he also saw an older bald man with
          sleeve tattoos who he did not recognize. This man had a revolver. Mr.
18        Kennedy heard the man say, “‘Oh, I got something for you.’” RP at
          591. After the older man said this, Mr. Kennedy ran away. He then
19        heard a gunshot. Mr. Kennedy testified the older man got into the
          driver’s side of the car, and Mr. Koback and Mr. Hanson got in on the
20        passenger’s side. They then left. Finally, Mr. Kennedy testified that




       ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 8
     Case 1:20-cv-03232-TOR    ECF No. 23    filed 05/21/21   PageID.4132 Page 9 of 25




 1        the police later showed him a photo lineup and he was 90 percent sure
          Mr. Groves was the shooter.
 2
                  The State also called Detective Clasen. Detective Clasen
 3        testified about his interview with Mr. Groves in the jail.

 4                The State also called Kathy Geil, the firearm and toolmark
          examiner at the Washington State Patrol Crime Laboratory. Ms. Geil
 5        testified she received the Ruger revolver, the spent casings, and the
          bullet fragment. She fired test shots from the revolver and compared
 6        those test shots to the spent casings and the bullet fragments she had
          received. She determined the bullet fragment that was under Mr.
 7        Kessay’s oven came from the Ruger revolver. She also determined the
          spent casings from the black bag in Mr. Groves’s bedroom also came
 8        from the revolver.

 9              The State also called Ms. Jagmin, the DNA scientist at the
          Washington State Patrol Crime Laboratory who tested the Ruger
10        revolver. Ms. Jagmin testified that she tested the revolver’s grip,
          cylinder, and trigger, and found at least three people’s DNA on them,
11        but because it was a low level and it was a complex mixture, she
          could not do any further analysis or comparisons.
12
                 However, Ms. Jagmin testified she was able to obtain a robust
13        profile on the revolver’s hammer, which the user needed to pull back
          to cock the gun. She determined there was a mixture of two people’s
14        DNA on the hammer. Of these two people, there was “one main
          person and then a trace of somebody else.” RP at 1006. She was able
15        to compare the major profile to Mr. Groves’s reference sample and
          concluded they matched. She was not given anyone else’s DNA to
16        compare.

17               The jury found Mr. Groves guilty on all four counts. It also
          returned special verdicts finding Mr. Groves was armed with a firearm
18        at the time he committed the first degree assault, drive-by shooting,
          and harassment.
19
               On the first degree assault count, the trial court sentenced Mr.
20        Groves to 279 months’ confinement plus a 60-month firearm
          enhancement. On the drive-by shooting count, the court sentenced Mr.


       ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 9
     Case 1:20-cv-03232-TOR     ECF No. 23    filed 05/21/21   PageID.4133 Page 10 of 25




 1         Groves to 101 months’ confinement plus a 36-month firearm
           enhancement. On the harassment count, the court sentenced Mr.
 2         Groves to 55 months’ confinement plus an 18-month firearm
           enhancement. On the unlawful possession count, the trial court
 3         sentenced Mr. Groves to 101months. The court ran all the sentences
           concurrently except for the corresponding firearm enhancements,
 4         which it ran consecutively to the rest of the sentence.

 5                Mr. Groves appealed. Mr. Groves later filed a CrR 7 .8 motion
           to dismiss the case, arguing the search and arrest warrants were
 6         defective and he received ineffective assistance of counsel. The trial
           court transferred Mr. Groves’s motion to this court for consideration
 7         as a PRP pursuant to CrR 7.8(c)(2). This court consolidated Mr.
           Groves’s PRP with his direct appeal.
 8

 9   ECF No. 16-1 at 33–45 (Ex. 3) (footnote omitted).

10         The Washington Court of Appeals affirmed Petitioner’s convictions for first

11   degree assault, drive-by shooting, and first degree unlawful possession of a

12   firearm. Id. at 70. It accepted the State’s concession that the trial court erred when

13   it imposed the firearm enhancement to the drive-by shooting conviction. Id. It

14   reversed Petitioner’s conviction for felony harassment and remanded for judgment

15   of dismissal with prejudice for the felony harassment count and resentencing

16   consistent with its opinion. Id.

17         Petitioner filed a petition for review in the Washington Supreme Court. ECF

18   No. 16-2 at 2–136 (Ex. 16). On November 8, 2017, the Supreme Court denied

19   review without comment. ECF No. 16-2 at 138 (Ex. 17).

20




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 10
     Case 1:20-cv-03232-TOR         ECF No. 23    filed 05/21/21   PageID.4134 Page 11 of 25




 1             In March 2018, Petitioner filed a second personal restraint petition in the

 2   Washington Court of Appeals, ECF No. 16-2 at 180-321 (Ex. 19) and another

 3   CrR 7.8 motion in the superior court, ECF NO. 16-2 at 322-424 (Ex. 20.)

 4   Eventually, both were transferred to the Washington Supreme Court where the

 5   commissioner rejected and dismissed both claims on April 14, 2020. ECF No. 16-

 6   3 at 373-380 (Ex. 25). A certificate of finality issued on the commissioner’s ruling

 7   on June 3, 2020. ECF No. 16-3 at 381-382 (Ex. 26).

 8             Petitioner filed this federal 28 U.S.C. § 2254 habeas petition (ECF No. 1-1)

 9   on November 30, 2020 (signed November 20, 2020), alleging three grounds for

10   relief:

11             (1) Groves’ right to due process of law under the Fifth and Fourteenth
               Amendments of the United States Constitution was violated when the
12             State and its agencies destroyed material exculpatory evidence and
               then suppressed this fact.
13
               (2) The State’s omission of the “great bodily harm” element in its to-
14             convict jury instructions, along with the vague definition of assault,
               relieved the State of its burden of proving beyond a reasonable doubt
15             that Groves committed first degree assault.

16             (3) Trial counsel’s failure to investigate and present the court with
               easily ascertainable facts denied Groves the effectiveness of counsel.
17             Counsel’s failure to subject the State’s case to meaningful adversarial
               testing left Groves without counsel at a critical stage in the
18             proceedings and prejudiced his right to a fair trial.

19   ECF No. 6-1 at 21-41 (claim 1), 42-54 (claim 2), 54-62 (claim 3).

20




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 11
     Case 1:20-cv-03232-TOR       ECF No. 23    filed 05/21/21   PageID.4135 Page 12 of 25




 1           Respondent concedes that Petitioner has exhausted his state remedies on

 2   these three claims pursuant to 28 U.S.C. § 2254(b). ECF No. 15 at 15.

 3                                       DISCUSSION

 4           A court will not grant a petition for a writ of habeas corpus with respect to

 5   any claim that was adjudicated on the merits in state court proceedings unless the

 6   petitioner can show that the adjudication of the claim “(1) resulted in a decision

 7   that was contrary to, or involved an unreasonable application of, clearly established

 8   Federal law, as determined by the Supreme Court of the United States; or (2)

 9   resulted in a decision that was based on an unreasonable determination of the facts

10   in light of the evidence presented in the State court proceeding.” 28 U.S.C.

11   § 2254(d). Section 2254(d) sets forth a “highly deferential standard for evaluating

12   state-court rulings which demands that state-court decisions be given the benefit of

13   the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (citation omitted).

14      I.      No Evidentiary Hearing Required

15           Petitioner seeks an evidentiary hearing to propound a number of questions

16   concerning the DNA testing for which he claims are disputed material facts. ECF

17   No. 22 at 7. 28 U.S.C. § 2254, requires the Court to consider the evidence

18   presented in the state court proceeding. 28 U.S.C. § 2254(d)(2). As to factual

19   determinations, the Supreme Court has instructed that “review under § 2254(d)(1)

20   is limited to the record that was before the state court that adjudicated the claim on




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 12
     Case 1:20-cv-03232-TOR      ECF No. 23    filed 05/21/21   PageID.4136 Page 13 of 25




 1   the merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011). This means that

 2   evidence not presented to the state court may not be introduced on federal habeas

 3   review if a claim was adjudicated on the merits in state court and if the underlying

 4   factual determinations of the state court were reasonable. See Murray v. Schriro,

 5   745 F.3d 984, 999-1000 (9th Cir. 2014) (“After Pinholster, a federal habeas court

 6   may consider new evidence only on de novo review, subject to the limitations of

 7   § 2254(e)(2).”). Two separate statutory subsections govern a federal court’s

 8   review of state court factual findings:

 9         Factual determinations by state courts are presumed correct absent
           clear and convincing evidence to the contrary, § 2254(e)(1), and a
10         decision adjudicated on the merits in a state court and based on a
           factual determination will not be overturned on factual grounds unless
11         objectively unreasonable in light of the evidence presented in the
           state-court proceeding, § 2254(d)(2).
12

13   Miller-El v. Cockrell, 537 U.S. 322, 340 (2003) (citation omitted); see also Schriro

14   v. Landrigan, 550 U.S. 465, 473–74 (2007). Importantly, a “state-court factual

15   determination is not unreasonable merely because the federal habeas court would

16   have reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S.

17   290, 301 (2010). “The question under AEDPA is not whether a federal court

18   believes the state court’s determination was incorrect but whether that

19   determination was unreasonable—a substantially higher threshold.” Schriro v.

20   Landrigan, 550 U.S. at 473.




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 13
     Case 1:20-cv-03232-TOR        ECF No. 23    filed 05/21/21   PageID.4137 Page 14 of 25




 1            Accordingly, this Court finds no evidentiary hearing is required in light of

 2   the evidence presented in the state court proceeding and the relevant and material

 3   facts upon which this Court relies.

 4      II.      Standard of Review

 5            A rule is “clearly established Federal law” within the meaning of section

 6   2254(d) only if it is based on “the holdings, as opposed to the dicta, of [the

 7   Supreme Court’s] decisions.” White v. Woodall, 572 U.S. 415, 419 (2014)

 8   (quoting Howes v. Fields, 565 U.S. 499, 505 (2012)). A state court’s decision is

 9   contrary to clearly established Supreme Court precedent “if it applies a rule that

10   contradicts the governing law set forth in [Supreme Court] cases or if it confronts a

11   set of facts that are materially indistinguishable from a decision of [the Supreme

12   Court] and nevertheless arrives at a result different from [Supreme Court]

13   precedent.” Early v. Packer, 537 U.S. 3, 8 (2002) (internal quotation marks

14   omitted) (quoting Williams v. Taylor, 529 U.S. 362, 405–06 (2000)). The state

15   court need not cite to the controlling Supreme Court precedent, nor need it even be

16   aware of the relevant case law, “so long as neither the reasoning nor the result of

17   the state-court decision contradicts them.” Id. “[A]n unreasonable application of”

18   clearly established federal law is one that is “objectively unreasonable, not merely

19   wrong; even clear error will not suffice.” White, 572 U.S. at 419 (internal

20   quotation marks and citation omitted). Of utmost importance, circuit precedent




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 14
     Case 1:20-cv-03232-TOR     ECF No. 23    filed 05/21/21   PageID.4138 Page 15 of 25




 1   may not be used “to refine or sharpen a general principle of Supreme Court

 2   jurisprudence into a specific legal rule that [the Supreme] Court has not

 3   announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013) (per curiam).

 4         In order to obtain a writ of habeas corpus, “a state prisoner must show that

 5   the state court’s ruling on the claim being presented in federal court was so lacking

 6   in justification that there was an error well understood and comprehended in

 7   existing law beyond any possibility for fairminded disagreement.” White, 572 U.S.

 8   at 419-20 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). Under the

 9   harmless error standard of review adopted by the Supreme Court, even if a

10   reviewing court finds constitutional error, the challenged error must have caused

11   “actual prejudice” or had “substantial and injurious effect or influence” in

12   determining the jury’s verdict in order for the court to grant habeas relief. Brecht

13   v. Abrahamson, 507 U.S. 619, 637 (1993) (citation omitted).

14         If [the section 2254(d)] standard is difficult to meet, that is because it
           was meant to be …. It preserves authority to issue the writ in cases
15         where there is no possibility fairminded jurists could disagree that the
           state court’s decision conflicts with [the Supreme] Court’s precedents.
16         It goes no further. Section 2254(d) reflects the view that habeas
           corpus is a “guard against extreme malfunctions in the state criminal
17         justice systems,” not a substitute for ordinary error correction through
           appeal. As a condition for obtaining habeas corpus from a federal
18         court, a state prisoner must show that the state court’s ruling on the
           claim being presented in federal court was so lacking in justification
19         that there was an error well understood and comprehended in existing
           law beyond any possibility for fairminded disagreement.
20




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 15
     Case 1:20-cv-03232-TOR      ECF No. 23    filed 05/21/21   PageID.4139 Page 16 of 25




 1   Harrington, 562 U.S. at 102–03 (citations omitted).

 2         The petitioner bears the burden of showing that the state court decision is

 3   contrary to, or an unreasonable application of, clearly established precedent. See

 4   Cullen v. Pinholster, 563 U.S. 170, 181–82 (2011). In conducting its habeas

 5   review, a federal court looks “to the last reasoned decision of the state court as the

 6   basis of the state court’s judgment.” Merolillo v. Yates, 663 F.3d 444, 453 (9th

 7   Cir. 2011) (citation omitted). A rebuttable presumption exists: “Where there has

 8   been one reasoned state judgment rejecting a federal claim, later unexplained

 9   orders upholding that judgment or rejecting the same claim rest upon the same

10   ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).

11      III.   Discussion

12         Claim 1: Brady Violation

13         Petitioner contends that the State violated Brady v. Maryland when it

14   “destroyed material exculpatory evidence and then suppressed this fact.” ECF No.

15   6-1 at 21. In summary, Petitioner contends that: the testing of the hammer of the

16   firearm revealed DNA from at least two people; the testing of the hammer for

17   DNA consumed the sample, leaving nothing further to test; the major DNA profile

18   was uploaded and searched against the Combined DNA Index System (CODIS)

19   database resulting in no probative matches; and the State suppressed the fact that

20   the sample had been destroyed in testing. See ECF No. 22 at 9-15. Petitioner cites




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 16
     Case 1:20-cv-03232-TOR      ECF No. 23    filed 05/21/21   PageID.4140 Page 17 of 25




 1   to but overlooks the critical fact that testing the hammer of the firearm for DNA

 2   resulted in forensic test results showing a “major male profile was present and

 3   matched the DNA typing profile obtained for Joel M. Groves.” ECF No. 1-2 at 2.

 4   Only after this finding does the report reflect no other probative matches in CODIS

 5   resulted. Id. This information was provided to the defense before trial. See ECF

 6   No. 16-1 at 115. Testimony at trial revealed that the testing of the firearm revealed

 7   DNA for “at least three people” on the grip, the trigger and the cylinder and “at

 8   least two people” on the hammer. Id.

 9         “A Brady violation occurs when the government fails to disclose evidence

10   materially favorable to the accused.” Youngblood v. W. Viriginia, 547 U.S. 867,

11   869 (2006) (citing Brady v. Maryland, 373 U.S. 83, 87 (1963)). A court should

12   find that evidence is material “only if there is a reasonable probability that, had the

13   evidence been disclosed to the defense, the result of the proceeding would have

14   been different.” United States v. Bagley, 473 U.S. 667, 682 (1985). “A reasonable

15   probability is a probability sufficient to undermine confidence in the outcome.” Id.

16   (internal quotation marks omitted). “To state a claim under Brady, the plaintiff

17   must allege that (1) the withheld evidence was favorable either because it was

18   exculpatory or could be used to impeach, (2) the evidence was suppressed by the

19   government, and (3) the nondisclosure prejudiced the plaintiff.” Smith v. Almada,

20   640 F.3d 931, 939 (9th Cir. 2011) (citation omitted). A Brady violation does not




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 17
     Case 1:20-cv-03232-TOR      ECF No. 23      filed 05/21/21   PageID.4141 Page 18 of 25




 1   exist in a case in which the allegedly suppressed evidence is known by the defense.

 2   See United States v. Dupuy, 760 F.2d 1492, 1501 n.5 (9th Cir. 1985) (“Since

 3   suppression by the Government is a necessary element of a Brady claim, if the

 4   means of obtaining the exculpatory evidence has been provided to the defense, the

 5   Brady claim fails.”) (citations omitted).

 6          Here, Petitioner seems to assert that his trial counsel did not know that the

 7   sample had been consumed in testing. However, the results of the testing showed

 8   no less than two other person’s DNA on the firearm and this was testified to at

 9   trial. An issue at trial was the identity of the shooter. Whether the sample was

10   consumed or not, whether that was known by the defense or not, does not

11   quantifiably show who the shooter of the firearm was because the test results

12   showed that at least three person’s DNA were on the firearm. Petitioner shows no

13   prejudice, let alone material exculpatory evidence.

14          Here, the state court found that Petitioner “fails to demonstrate factually that

15   the State failed to preserve material exculpatory evidence or that it acted in bad

16   faith; his claim is based on his speculation as to the nature of the DNA evidence

17   consumed in testing. Because there is no factual basis for this claim, it is also

18   frivolous.” ECF No. 16-3 at 379.

19   //

20   //




          ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 18
     Case 1:20-cv-03232-TOR      ECF No. 23    filed 05/21/21   PageID.4142 Page 19 of 25




 1         Accordingly, this Court finds the state court’s conclusions were neither an

 2   unreasonable determination of the facts nor an unreasonable application of the

 3   clearly established constitutional law as set forth by Brady.

 4         Claim 2: Challenge to Jury Instruction

 5         Petitioner contends that the omission of the “great bodily harm” element in

 6   the jury instructions, along with a vague definition of assault, relieved the state of

 7   its burden of proving he committed first degree assault beyond a reasonable doubt.

 8   ECF No. 6-1 at 42. Accordingly, he contends that his due process rights were

 9   violated. Id. at 54.

10         Petitioner was charged with assault in the first degree in violation of RCW

11   9A.36.011. See Amended Information at ECF No. 16-3 at 715. In 2014, RCW

12   9A.36.011 provided:

13         (1) A person is guilty of assault in the first degree if he or she, with
           intent to inflict great bodily harm:
14                (a) Assaults another with a firearm or any deadly weapon or by
           any force or means likely to produce great bodily harm or death; or
15                (b) Administers, exposes, or transmits to or causes to be taken
           by another, poison, the human immunodeficiency virus as defined in
16         chapter 70.24 RCW, or any other destructive or noxious substance; or
                  (c) Assaults another and inflicts great bodily harm.
17         (2) Assault in the first degree is a class A felony.

18   RCW 9A.36.011 (eff. 1997). The jury was instructed that:

19         To convict the defendant of the crime of assault in the first degree,
           each of the following elements of the crime must be proved beyond a
20         reasonable doubt:
               (1) That on or about July 8, 2014, the defendant assaulted


        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 19
     Case 1:20-cv-03232-TOR      ECF No. 23   filed 05/21/21   PageID.4143 Page 20 of 25




 1                Da’Qwon Kessay;
              (2) That the assault was committed with a firearm;
 2            (3) That the defendant acted with intent to inflict great bodily
                  harm; and
 3            (4) That this act occurred in the State of Washington.
           ....
 4

 5   ECF No. 16-3 at 831. “Assault” was defined in Instruction No. 6. Id. at 827.

 6   “Great bodily harm” was defined in Instruction No. 7. Id. at 828.

 7         Petitioner misreads the operative statute and the necessary elements of first

 8   degree assault and contends that in order to be convicted he had to have inflicted

 9   great bodily harm, rather than merely having the intent to inflict great bodily harm.

10   No error has been shown, let alone constitutional error. The trial court also

11   properly defined assault according to Washington law. Again, no error has been

12   shown let alone constitutional error.

13         Petitioner’s argument repeatedly relies on federal statutes and federal case

14   law interpreting those federal statutes. That authority has no relevance to the

15   issues before this Court.

16          Claim 3: Ineffective Assistance of Counsel

17         A defendant in criminal proceedings has a constitutional right to effective

18   assistance of counsel. U.S. Const. amend. VI. A defendant asserting violation of

19   his constitutional right to effective assistance of counsel must demonstrate the

20   following: (1) “that counsel’s representation fell below an objective standard of




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 20
     Case 1:20-cv-03232-TOR      ECF No. 23    filed 05/21/21   PageID.4144 Page 21 of 25




 1   reasonableness,” and (2) “that there exists a reasonable probability that, but for

 2   counsel’s unprofessional errors, the result of the proceeding would have been

 3   different.” Kimmelman v. Morrison, 477 U.S. 365, 374–75 (1986) (citing

 4   Strickland v. Washington, 466 U.S. 668, 688, 694 (1984)). Regarding the first

 5   prong, a “tactical decision about which competent lawyers might disagree” does

 6   not qualify as objectively unreasonable. Bell v. Cone, 535 U.S. 685, 702 (2002).

 7   “Judicial scrutiny of counsel’s performance must be highly deferential,” and “a

 8   court must indulge a strong presumption that counsel’s conduct falls within the

 9   wide range of reasonable professional assistance[.]” Strickland, 466 U.S. at 689.

10   Additionally, habeas courts must be deferential not only to the decisions of defense

11   counsel, but also to the decisions of the state courts as required under 28 U.S.C.

12   § 2254(d)(1). See Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (doubly

13   deferential judicial review applies to a Strickland claim evaluated under the

14   § 2254). Moreover, the Supreme Court “has never required defense counsel to

15   pursue every claim or defense, regardless of its merit, viability, or realistic chance

16   for success.” Id.

17         Here, Petitioner alludes to the following failures of his counsel: 1) failure to

18   obtain documents to substantiate the state’s dilatory DNA testing which could

19   support suppression and establish a violation of his right to a speedy trial; 2) failure

20   to get to the bottom of allegedly contradictory results of the DNA testing showing




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 21
     Case 1:20-cv-03232-TOR      ECF No. 23    filed 05/21/21   PageID.4145 Page 22 of 25




 1   a match of the DNA on the hammer of the firearm but test results showing no

 2   match in CODIS; 3) failure to use an independent forensic expert; 4) failure to

 3   challenge the search of the Ellington Street address; 5) failure to raise a Brady

 4   claim; 6) failure to submit proposed jury instructions; and 7) failure to seek DNA

 5   from other suspects. ECF No. 6-1 at 59-62.

 6         Petitioner has not shown prejudice with respect to any of his allegations.

 7   Petitioner’s allegations 2, 3, 5, 6 and 7 are accompanied by no argument or facts to

 8   support his assertions. Accordingly, they are denied. Other than broad assertions,

 9   he has not shown that there is any reasonable probability that, but for counsel’s

10   unprofessional errors, the result of the proceeding would have been different.

11         With respect to the allegation of dilatory DNA testing (allegation number 1),

12   Petitioner makes no showing that suppression would be the remedy for delayed

13   laboratory analysis. Before trial, counsel filed a motion to exclude late-produced

14   evidence and it was denied. See ECF No. 16-1 at 67-68; 108.

15         With respect to the search of the Ellington Street address (allegation number

16   4), despite Petitioner’s contention to the contrary, the Court of Appeals found a

17   sufficient nexus between the evidence sought and his room at that address thereby

18   validating the search warrant. ECF No. 16-1 at 66. Accordingly, the Court of

19   Appeals held that Petitioner failed to demonstrate defense counsel performed

20   deficiently by not challenging the search warrant. Id.




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 22
     Case 1:20-cv-03232-TOR      ECF No. 23    filed 05/21/21   PageID.4146 Page 23 of 25




 1          Petitioner’s repeated, broad assertions that counsel failed to subject the

 2   state’s case to meaningful adversarial testing also fails for lack of demonstrated

 3   prejudice. On this issue in reply, Petitioner contends the two most critical issues

 4   were counsel’s failure to challenge the search warrant and failure to challenge the

 5   forensic conclusions. ECF No. 22 at 30. As explained above, the Court of

 6   Appeals found a sufficient nexus between the evidence sought and Petitioner’s

 7   room at that address to support the issuance of the search warrant. ECF No. 16-1

 8   at 66. As to the forensic conclusions, the DNA evidence established that Petitioner

 9   touched the firearm at some time, but it did not establish that he was the shooter.

10   Indeed, because the DNA evidence showed traces of three persons, it allowed

11   Petitioner the opportunity to argue that he was not the shooter. Petitioner has

12   shown no prejudice.

13        IV.   Conclusion

14          Based on the foregoing, this Court finds that the state court’s rejection of

15   Petitioner’s claims was neither contrary to nor involved an unreasonable

16   application of clearly established constitutional law as determined by the United

17   States Supreme Court, nor an unreasonable determination of the facts in light of

18   the evidence that was presented in the state court proceeding. Thus, habeas relief

19   is not warranted on these claims.

20   //




          ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 23
     Case 1:20-cv-03232-TOR       ECF No. 23    filed 05/21/21   PageID.4147 Page 24 of 25




 1      V.      Certificate of Appealability

 2           A petitioner seeking post-conviction relief under section 2254 may appeal a

 3   district court’s dismissal of his federal habeas petition only after obtaining a

 4   certificate of appealability (COA) from a district or circuit judge. A COA may

 5   issue only where a petitioner has made “a substantial showing of the denial of a

 6   constitutional right.” See 28 U.S.C. § 2253(c)(2). A petitioner satisfies this

 7   standard “by demonstrating that jurists of reason could disagree with the district

 8   court’s resolution of his constitutional claims or that jurists could conclude the

 9   issues presented are adequate to deserve encouragement to proceed further.”

10   Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

11           This Court concludes that Petitioner is not entitled to a COA because he has

12   not demonstrated that jurists of reason could disagree with this Court’s resolution

13   of his constitutional claims or could conclude that any issue presented deserves

14   encouragement to proceed further.

15   ACCORDINGLY, IT IS HEREBY ORDERED:

16           1. Petitioner’s Petition for Writ of Habeas Corpus (ECF No. 6) is DENIED.

17           2. Any appeal taken by Petitioner of this matter would not be taken in good

18              faith as he fails to make a substantial showing of the denial of a

19              constitutional right. Accordingly, a certificate of appealability is denied.

20




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 24
     Case 1:20-cv-03232-TOR     ECF No. 23   filed 05/21/21    PageID.4148 Page 25 of 25




 1         The District Court Executive is directed to enter this Order and Judgment

 2   accordingly, furnish copies to the parties, and CLOSE the file.

 3         DATED May 21, 2021.

 4

 5                                 THOMAS O. RICE
                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20




        ORDER DENYING PETITIONER’S WRIT OF HABEAS CORPUS ~ 25
